UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number811-10401 Trust for Professional Managers (Exact name of registrant as specified in charter) 615 East Michigan Street Milwaukee, WI53202 (Address of principal executive offices) (Zip code) Rachel A. Spearo U.S. Bancorp Fund Services, LLC 615 East Michigan Street Milwaukee, WI53202 (Name and address of agent for service) (414) 765-5384 Registrant's telephone number, including area code Date of fiscal year end: May 31, 2011 Date of reporting period:November 30, 2010 Item 1. Reports to Stockholders. Semi-Annual Report Grubb & Ellis AGA Realty Income Fund Grubb & Ellis AGA U.S. Realty Fund Grubb & Ellis AGA International Realty Fund November 30, 2010 Investment Adviser Grubb & Ellis Alesco Global Advisors, LLC 400 El Camino Real Suite 1250 San Mateo, California 94402 Phone: 877-40-GRUBB (877-404-7822) Table of Contents LETTER TO SHAREHOLDERS 3 EXPENSE EXAMPLE 6 INVESTMENT HIGHLIGHTS 8 SCHEDULES OF INVESTMENTS 17 STATEMENTS OF ASSETS AND LIABILITIES 23 STATEMENTS OF OPERATIONS 24 STATEMENTS OF CHANGES IN NET ASSETS 25 FINANCIAL HIGHLIGHTS 28 NOTES TO FINANCIAL STATEMENTS 31 BASIS FOR TRUSTEES’ APPROVAL OF INVESTMENT ADVISORY AGREEMENT 40 NOTICE OF PRIVACY POLICY & PRACTICES 44 ADDITIONAL INFORMATION 45 Dear Shareholders: U.S. Market Outlook We believe 2011 will be a year of modest growth in commercial property revenues and values.While effective rent declines should continue in the office and industrial sector, we are expecting occupancy and rent growth in apartments, hotels, malls and strip centers.Greater availability of debt and equity in 2010 has already begun to reduce the average cost of capital for property owners, which will in turn support lower capitalization rates, further supporting rising commercial real estate values. Gross Domestic Product (GDP) and employment growth, the two main drivers of real estate demand, are forecast to be more modest than the growth levels that materialized coming out of the last U.S. recession. As such, we expect growth in commercial property values to increase on a slow, measured basis throughout 2011. As is normally the case, REIT share prices have moved up in anticipation of a longer-term recovery in commercial real estate. While the latest data shows that commercial real estate values are nearly 20% below their peak values, the Dow Jones Select Real Estate Securities Index total return exceeded 25% in the 12-month period ended November 30, 2010. In light of such a sharp run in REIT share prices, we believe investors should be cautious. We still see potential headwinds outside of property operations and capital markets.For our U.S.–focused mutual funds, we are applying extreme scrutiny in our investment selecting and concentrating our funds in securities where we believe there is still considerable value, or meaningful earnings growth. International Market Outlook Real estate markets in Japan and Singapore experienced sharp recoveries in 2010 on the back of robust fiscal stimulus and strong economic recoveries.In Japan, we remain concerned about longer-term structural issues like continued economic malaise, very large forecasted budget deficits and government debt (as % of GDP), deflation and ongoing demographic challenges.We believe many Asian countries possess the best medium-term and long-term growth potential.We expect healthy domestic demand in Asia as local consumers and banks have much healthier balance sheets than their counterparts in the U.S. and Europe.Within Asia, we are most optimistic about prospects for China-focused retail owners and, for at least the first part of 2011, China residential developers.Despite relatively high property market valuations, we remain bullish on the prospect for Hong Kong and Singapore markets. Outside of Asia, Australia’s economic performance continues to positively surprise as strong commodity demand from China has helped Australia earn the honor of being the only major ‘developed’ economy in the world to technically not enter a recession during the financial crisis. Property companies in Australia spent 2009 and 2010 repairing their balance sheets (at a large cost to equity holders), but we believe are now fully valued.Like the U.S., we have also begun to see inflection points in property values in much of the U.K. and Continental Europe.Our outlook varies notably by country within Europe, but generally we are most optimistic now on the Nordic countries, and Germany.We remain bullish on the long term prospects of Latin America, notably Brazil, and have begun taking a harder look at investments in Russia. 3 Grubb & Ellis AGA Realty Income Fund – GBEIX For the six months ended November 30, 2010, the GBEIX posted a total return of 14.52% compared to the Dow Jones Select Real Estate Securities Index total return of 10.00% and the Merrill Lynch Fixed Rate Preferred Securities Index total return of 10.62% over the same period. The GBEIX benefitted from its concentration in high-yielding preferred equities. The GBEIX paid dividends of $1.52 per share during the fore-mentioned period, accounting for 97% of the fund’s total returns during the 6-month period. We continue to concentrate the GBEIX in high-yielding preferred equities particularly mid-grade credits with improving fundamentals. Many of the recent equity offerings by REITs have been dilutive to common shareholders but have bankruptcy and maturity risk, making more senior pieces of the capital structure safer, in our view. Common dividend reductions, while normally viewed negatively, have in fact increased the cash flow available to service preferred dividends for many of our holdings. We also continue to supplement our preferred equity investments with common equity investments when we believe underlying dividends are safe and valuations could drive capital preservation and appreciation. Grubb & Ellis AGA U.S. Realty Fund – GBEUX For the six months ended November 30, 2010, the GBEUX posted a total return of 12.87% compared to the Dow Jones Select Real Estate Securities Index total return of 10.00% over the same period. The GBEUX outperformance was attributable to increased investment concentration in holdings that outperformed the benchmark. Securities in the specialty, office, self storage, and hotel sectors were the greatest contributors to fund outperformance relative to the benchmark. With the sharp run in REIT share prices since, we are applying extreme scrutiny in our investment selection and concentrating the GBEUX in securities where we believe there is still considerable value. We continue to see considerable value in selective names within the self storage, health care, and real estate services sectors. We are also supplementing our common stock holdings with preferred stock holdings, leveraging the significant amount of due diligence we perform for the GBEIX. Grubb & Ellis AGA International Realty Fund – GBEWX For the six months ended November 30, 2010, the GBEWX posted a total return of 16.81% compared to S&P Developed Ex-US Property Index total return of 20.59% over the same period.This underperformance was driven most notably by our regional underweight in Australia where the market recorded very strong relative performance, and our modest out-of-benchmark regional overweight in China where shares of residential developers underperformed as the government tempered its fiscal stimulus program. This was offset in part by positive relative performance from good stock selection within Continental Europe and the United Kingdom. Looking forward, we believe shares of international real estate companies are on average fairly valued.However, the universe of stocks is large, and we believe there are attractive value opportunities in Continental Europe, where we see real estate fundamentals stabilizing, and some stocks trading at attractive discounts to forecasted net asset values.We also remain positive on China-focused retail owners and residential developers, as we expect continued increase in retail demand and strong residential sales growth. Despite our forecast for strong fundamentals, we are more cautious on Hong Kong developers for 4 valuation reasons.We remain cautious on Japanese developers as well due to lackluster economic backdrop and still lofty valuations. Sincerely, Grubb & Ellis AGA Investment Team Jay Leupp David Ronco Past performance is not a guarantee of future results. Opinions expressed are those of Grubb & Ellis and are subject to change, are not guaranteed, and should not be considered investment advice. The information contained in this report is authorized for use when preceded or accompanied by a prospectus. Mutual fund investing involves risk, including the potential loss of principal.Investors should be aware of the risks involved with investing in a fund concentrating in REITs and real estate securities, such as declines in the value of real estate and increased susceptibility to adverse economic or regulatory developments. Investments in asset-backed and mortgage-backed securities include additional risks that investors should be aware of, such as credit risk, prepayment risk, possible illiquidity and default, as well as increased susceptibility to adverse economic developments. Investing in small and medium-sized companies involves greater risks than those associated with investing in large company stocks, such as business risk, significant stock price fluctuations and illiquidity. Investments in debt securities typically decrease in value when interest rates rise. This risk is usually greater for longer-term debt securities. Earnings Growth is a measure of growth in a company’s net income over a specific period, often one year. The term can apply to actual data from previous periods or estimated data for future periods. Dow Jones Select Real Estate Securities Index (formerly Dow Jones Wilshire RESI) is a measure of the performance of publicly traded real estate securities with readily available prices. Merrill Lynch Fixed Rate Preferred Securities Index tracks the performance of fixed rate US dollar denominated preferred securities issued in the US domestic market. The Index includes preference shares (perpetual preferred securities), American Depository Shares/ Receipts (ADS/R), domestic and Yankee trust preferred securities having a minimum remaining term of at least one year, both DRD-eligible and non-DRD eligible preferred stock and senior debt. S&P Developed Ex-US Property Index (USD) is an unmanaged index constructed to include all developed market property companies with an available market capitalization of at least US $100 million and derive more than 60 percent of their revenue from property-related activities. Cash flow measures the cash generating capability of a company by adding non-cash charges (e.g. depreciation) and interest expense to pretax income. Fund holdings as well as country and sector allocations are subject to change and should not be considered a recommendation to buy or sell any security. Please see the Schedule of Investments in this report for a full listing of fund holdings. It is not possible to invest directly in an index. The Grubb & Ellis AGA Mutual Funds are distributed by Quasar Distributors, LLC. 5 GRUBB & ELLIS AGA FUNDS Expense Example (Unaudited) As a shareholder of the Grubb & Ellis AGA Funds (the “Funds”), you incur two types of costs: (1) transaction costs, including sales charges (loads) on purchase payments and redemption fees, and (2) ongoing costs, including advisory fees, distribution and service (12b-1) fees and other fund expenses. This Example is intended to help you understand your ongoing costs (in dollars) of investing in the Funds, and to compare these costs with the ongoing costs of investing in other mutual funds. The Example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period (6/1/10 - 11/30/10). Actual Expenses The first line of the following table provides information about actual account values and actual expenses. You will pay an initial sales charge of 5.00% when you invest. In addition, you will be assessed fees for outgoing wire transfers, returned checks and stop payment orders at prevailing rates charged by U.S. Bancorp Fund Services, LLC, the Funds’ transfer agent. If you request that a redemption be made by wire transfer, currently a $15.00 fee is charged by the Funds’ transfer agent. You will be charged a redemption fee equal to 1.00% of the net amount of the redemption if you redeem your shares of the Funds within ninety days of purchase. IRA accounts will be charged a $15.00 annual maintenance fee. To the extent the Funds invest in shares of exchange-traded funds or other investment companies as part of their investment strategy, you will indirectly bear your proportionate share of any fees and expenses charged by the underlying funds in which the Funds invest in addition to the expenses of the Funds. Actual expenses of the underlying funds are expected to vary among the various underlying funds. These expenses are not included in the Example. The Example includes, but is not limited to, advisory fees, fund administration and accounting, custody and transfer agent fees. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during this period. Hypothetical Example for Comparison Purposes The second line of the table provides information about hypothetical account values and hypothetical expenses based on the Funds’ actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Funds’ actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Funds and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only and do not reflect any transactional costs, such as sales charges (loads), redemption fees or exchange fees. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. In addition, if these transactional costs were included, your costs would have been higher. 6 GRUBB & ELLIS AGA FUNDS Expense Example (Continued) Grubb & Ellis AGA Realty Income Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/10 11/30/10 6/1/10 – 11/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.48%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Grubb & Ellis AGA U.S. Realty Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/10 11/30/10 6/1/10 – 11/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.96%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. Grubb & Ellis AGA International Realty Fund Beginning Ending Expenses Paid Account Value Account Value During Period 6/1/10 11/30/10 6/1/10 – 11/30/10* Actual Hypothetical (5% return before expenses) * Expenses are equal to the Fund’s annualized expense ratio of 1.98%, multiplied by the average account value over the period, multiplied by 183/365 to reflect the one-half year period. 7 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights The investment objective of the Fund is current income through investment in real estate securities. Long-term capital appreciation is a secondary investment objective of the Fund. The Fund’s allocation of portfolio holdings as of November 30, 2010 is shown below. Components of Portfolio Holdings % of Investments Continued 8 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights (Continued) Total Returns as of November 30, 2010(1) Annualized One Since Inception Year (7/30/08) Grubb & Ellis AGA Realty Income Fund Total returns with sales charge 33.78% 13.45% Total returns without sales charge 40.87% 15.99% Dow Jones Select Real Estate Securities Index 31.18% (2.49)% Merrill Lynch Fixed Rate Preferred Index 18.44% 3.12% S&P 500 Index 9.94% (1.25)% The Fund implemented a sales charge effective March 31, 2009. With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.00%. Returns without sales charge do not reflect the current maximum sales charge. Had the sales charge been included, the returns would have been lower. Since inception returns with sales charge are calculated based on the maximum sales charge paid at inception of the Fund on July 30, 2008. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 9 GRUBB & ELLIS AGA REALTY INCOME FUND Investment Highlights (Continued) The Dow Jones Select Real Estate Securities Index (formerly the Dow Jones Wilshire Real Estate Securities Index) measures the performance of publicly traded real estate securities. The Merrill Lynch Fixed Rate Preferred Index is an unmanaged index that includes perpetual preferred issues. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 10 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights The investment objective of the Fund is total return through long term capital appreciation.The secondary investment objective is current income, including interest and dividends from portfolio securities.The Fund’s allocation of portfolio holdings as of November 30, 2010 is shown below. Components of Portfolio Holdings % of Investments Continued 11 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights (Continued) Total Returns as of November 30, 2010(1) Annualized One Since Inception Year (12/31/08) Grubb & Ellis AGA U.S. Realty Fund Total returns with sales charge 34.03% 42.21% Total returns without sales charge 41.07% 46.09% Dow Jones Select Real Estate Securities Index 31.18% 27.03% S&P 500 Index 9.94% 17.60% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.00%. Returns without sales charge do not reflect the current maximum sales charge. Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 12 GRUBB & ELLIS AGA U.S. REALTY FUND Investment Highlights (Continued) The Dow Jones Select Real Estate Securities Index (formerly the Dow Jones Wilshire Real Estate Securities Index) measures the performance of publicly traded real estate securities. The S&P 500 Index is a broad-based unmanaged index of 500 stocks, which is widely recognized as representative of the equity market in general. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 13 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights The investment objective of the Fund is total return through long term capital appreciation.The secondary investment objective is current income, including interest and dividends from portfolio securities.The Fund’s geographic allocation of portfolio holdings as of November 30, 2010 is shown below. Region of Origin % of Investments Continued 14 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights (Continued) Total Returns as of November 30, 2010(1) Annualized One Since Inception Year (12/31/08) Grubb & Ellis AGA International Realty Fund Total returns with sales charge 2.29% 38.74% Total returns without sales charge 7.66% 42.53% S&P Developed BMI Property (ex U.S.) Index 11.33% 26.02% With sales charge returns reflect the deduction of the current maximum initial sales charge of 5.00%. Returns without sales charge do not reflect the current maximum sales charge. Had the sales charge been included, the returns would have been lower. Performance data quoted represents past performance and does not guarantee future results. The investment return and principal value of an investment will fluctuate so that an investor’s shares, when redeemed, may be worth more or less than their original cost. Current performance of the Fund may be lower or higher than the performance quoted. Performance data current to the most recent month end may be obtained by calling 877-40-GRUBB (877-404-7822). The Fund imposes a 1.00% redemption fee on shares held less than ninety days. Performance quoted does not reflect the redemption fee. If reflected, total returns would be reduced. Investment performance reflects fee waivers in effect. In the absence of such waivers, total returns would be reduced. The returns shown assume reinvestment of Fund distributions and do not reflect the deduction of taxes that a shareholder would pay on Fund distributions or the redemption of Fund shares. The following chart illustrates performance of a hypothetical investment made in the Fund and a broad-based securities index on the Fund’s inception date. The chart does not reflect any future performance. Continued 15 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Investment Highlights (Continued) S&P Developed BMI Property (ex U.S.) Index is an unmanaged index constructed to include all developed market property companies with an available market capitalization of at least $100 million and derive more than 60% of their revenue from property-related activities. One cannot invest directly in an index. Growth of $10,000 Investment * Inception Date 16 GRUBB & ELLIS AGA REALTY INCOME FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value PREFERRED STOCKS 53.68% Real Estate 53.68% Ashford Hospitality Trust, Inc. Series A, 8.550% $ Ashford Hospitality Trust, Inc. Series D, 8.450% CBL & Associates Properties, Inc. Series D, 7.375% Cedar Shopping Centers, Inc. Series A, 8.875% CommonWealth, Series D, 6.500% Cousins Properties, Inc. Series A, 7.750% Developers Diversified Realty Corp. Series H, 7.375% Entertainment Properties Trust Series D, 7.375% First Industrial Realty Trust, Inc. Series J, 7.250% Glimcher Realty Trust Series F, 8.750% Glimcher Realty Trust Series G, 8.125% Hersha Hospitality Trust Series A, 8.000% LaSalle Hotel Properties, Series D, 7.500% Lexington Realty Trust Series D, 7.550% Sunstone Hotel Investors, Inc. Series A, 8.000% TOTAL PREFERRED STOCKS (Cost $9,734,089) REAL ESTATE INVESTMENT TRUSTS 42.08% Agree Realty Corp. CapLease, Inc. Cogdell Spencer, Inc. Colony Financial, Inc. CommonWealth Dynex Capital, Inc. Hospitality Properties Trust Medical Properties Trust, Inc. ProLogis Ramco-Gershenson Properties Trust Retail Opportunity Investments Corp. Starwood Property Trust, Inc. Sun Communities, Inc. TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $8,191,939) Principal Amount SHORT-TERM INVESTMENTS 4.52% Money Market Fund 4.52% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $938,872) Total Investments (Cost $18,864,900) 100.28% Liabilities in Excess of Other Assets (0.28)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. The accompanying notes are an integral part of these financial statements. 17 GRUBB & ELLIS AGA U.S. REALTY FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value COMMON STOCKS 5.95% Real Estate 5.95% Forestar Group, Inc. (a) $ Howard Hughes Corp. (a) Starwood Hotels & Resorts Worldwide, Inc. TOTAL COMMON STOCKS (Cost $184,976) REAL ESTATE INVESTMENT TRUSTS 89.85% Alexandria Real Estate Equities, Inc. Apartment Investment & Management Co. Ashford Hospitality Trust, Inc. (a) Associated Estates Realty Corp. AvalonBay Communities, Inc. BRE Properties, Inc. CapLease, Inc. CBL & Associates Properties, Inc. Cogdell Spencer, Inc. Developers Diversified Realty Corp. DiamondRock Hospitality Co. Douglas Emmett, Inc. DuPont Fabros Technology, Inc. Entertainment Properties Trust Equity Residential Essex Property Trust, Inc. Extra Space Storage, Inc. First Industrial Realty Trust, Inc. (a) General Growth Properties, Inc. Glimcher Realty Trust Hersha Hospitality Trust Mack-Cali Realty Corp. ProLogis Public Storage Ramco-Gershenson Properties Trust Regency Centers Corp. Simon Property Group, Inc. SL Green Realty Corp. Sun Communities, Inc. U-Store-It Trust Ventas, Inc. Vornado Realty Trust TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $2,526,967) The accompanying notes are an integral part of these financial statements. 18 GRUBB & ELLIS AGA U.S. REALTY FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value PURCHASED OPTIONS 0.31% Put Options 0.31% iShares Dow Jones US Real Estate Index Fund 70 $ Expiration: December, 2010, Exercise Price: $50.00 iShares Dow Jones US Real Estate Index Fund 70 Expiration: March, 2011, Exercise Price: $47.00 TOTAL PURCHASED OPTIONS (Cost $13,930) Principal Amount SHORT-TERM INVESTMENTS 4.58% Money Market Fund 4.58% Alpine Municipal Money Market Portfolio $ Fidelity Institutional Money Market Portfolio First American Prime Obligations Fund TOTAL SHORT-TERM INVESTMENTS (Cost $147,980) Total Investments (Cost $2,873,853) 100.69% Liabilities in Excess of Other Assets (0.69)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. The accompanying notes are an integral part of these financial statements. 19 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments November 30, 2010 (Unaudited) Shares Value COMMON STOCKS 72.02% Australia 2.85% Lend Lease Group $ Austria 2.59% Conwert Immobilien Invest SE (a) Brazil 7.08% Aliansce Shopping Centers SA PDG Realty SA Empreendimentos e Participacoes Canada 1.68% Genesis Land Development Corp. (a) Melcor Developments Ltd. China 6.24% Renhe Commercial Holdings Co. Ltd. Shimao Property Holdings Ltd. Finland 1.80% Sponda OYJ Guernsey 1.61% Raven Russia Ltd. Hong Kong 22.44% China Overseas Land & Investment Ltd. China Resources Land Ltd. Great Eagle Holdings Ltd. Hang Lung Properties Ltd. Henderson Land Development Co. Ltd. Hong Kong Land Holdings Ltd. Shun Tak Holdings Ltd. Sun Hung Kai Properties Ltd. Wharf Holdings Ltd. Japan 14.50% Daito Trust Construction Co. Ltd. Mitsubishi Estate Co. Ltd. Mitsui Fudosan Co. Ltd. Luxembourg 2.46% GAGFAH SA Norway 3.89% Norwegian Property ASA The accompanying notes are an integral part of these financial statements. 20 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value COMMON STOCKS 72.02% (Continued) Singapore 4.88% Allgreen Properties Ltd. $ CapitaLand Ltd. Wing Tai Holdings Ltd. TOTAL COMMON STOCKS (Cost $1,081,354) REAL ESTATE INVESTMENT TRUSTS 26.83% Australia 12.79% Charter Hall Office Dexus Property Group ING Office Fund Mirvac Group Westfield Group France 4.92% Klepierre Unibail-Rodamco SE Hong Kong 0.49% The Link Netherlands 1.52% Eurocommercial Properties NV Singapore 1.76% Parkway Life Real Estate Investment Trust United Kingdom 5.35% British Land Co., PLC Hammerson PLC Land Securities Group PLC TOTAL REAL ESTATE INVESTMENT TRUSTS (Cost $406,604) RIGHTS 0.00% Australia 0.00% Westfield Retail Trust (a) 17 TOTAL RIGHTS (Cost $0) 17 The accompanying notes are an integral part of these financial statements. 21 GRUBB & ELLIS AGA INTERNATIONAL REALTY FUND Schedule of Investments (Continued) November 30, 2010 (Unaudited) Shares Value WARRANTS 0.04% Hong Kong 0.04% Henderson Land Development Co. Ltd. (b) Expiration: June, 2011, Exercise Price: $0.580 $ TOTAL WARRANTS (Cost $0) Principal Amount SHORT-TERM INVESTMENTS 2.00% Money Market Fund 2.00% Fidelity Institutional Money Market Portfolio $ TOTAL SHORT-TERM INVESTMENTS (Cost $31,991) Total Investments (Cost $1,519,949) 100.89% Liabilities in Excess of Other Assets (0.89)% ) TOTAL NET ASSETS 100.00% $ Percentages are stated as a percent of net assets. (a) Non-income producing security. (b) Fair valued security. The aggregate value of fair valued securities at November 30, 2010 was $591 which represents 0.04% of net assets. Abbreviations: ASA – Allmennakskeselskap is a Norwegian term which signifies that the company is listed on the stock-exchange. NV– Naamloze Vennootschap is the Dutch term for a public limited liability company. OYJ – Osakeyhtio is the Finnish term for a publicly traded company. PLC – Public Limited Company. SA – Generally designates corporations in various countries, mostly those employing the civil law. SE – Generally designates a European public company. The accompanying notes are an integral part of these financial statements. 22 GRUBB & ELLIS AGA FUNDS Statements of Assets and Liabilities November 30, 2010 (Unaudited) Realty U.S. International Income Fund Realty Fund Realty Fund Assets Investments, at value (cost of $18,864,900, $2,873,853 and $1,519,949, respectively) $ $ $ Cash — — Receivable for Fund shares sold — Dividends and interest receivables Receivable from Advisor — Other assets Total Assets Liabilities Payable for Fund shares redeemed — — Payable to affiliates Payable to Adviser — — Accrued distribution fee Accrued expenses and other liabilities Total Liabilities Net Assets $ $ $ Net assets consist of: Paid-in capital Accumulated net investment income (loss) ) Accumulated net realized gain (loss) ) ) Net unrealized appreciation (depreciation) on: Investments Foreign currency translation — — 56 Net assets $ $ $ Shares of beneficial interest outstanding (unlimited shares of $0.001 par value authorized) Net asset value and redemption price per share(1) $ $ $ Maximum offering price per share (Net asset value per share divided by 0.95)(2)(3) $ $ $ If applicable, redemption price per share may be reduced by a 1.00% redemption fee for shares redeemed within 90 days of purchase. Reflects a maximum sales charge of 5.00%. A contingent deferred sales charge (“CDSC”) of 1.00% may be charged on shares redeemed within twelve months of purchase, if purchased at net asset value of $1,000,000 or more. The accompanying notes are an integral part of these financial statements. 23 GRUBB & ELLIS AGA FUNDS Statements of Operations For the Six Months Ended November 30, 2010 (Unaudited) Realty U.S. International Income Fund Realty Fund Realty Fund Investment Income: Dividends* $ $ $ Interest 73 Expenses: Investment advisory fees Distribution fees Fund administration fees Fund accounting fees Transfer agent fees and expenses Audit and tax fees Federal and state registration fees Legal fees Chief Compliance Officer fees and expenses Custody fees Trustees’ fees and related expenses Reports to shareholders Other expenses Total expenses before waiver Less waivers and reimbursements by Adviser (Note 4) Net expenses Net Investment Income Realized and Unrealized Gain (Loss): Net realized gain (loss) on: Investments Foreign currency translation — — Net change in unrealized appreciation (depreciation) on: Investments Foreign currency translation — — 83 Net gain on investments and foreign currency translation Net Increase in Net Assets Resulting from Operations $ $ $ * Net of foreign taxes withheld $
